Citation Nr: 1023031	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-13 292 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from June 1969 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Lincoln, Nebraska.  The Veteran's claims file was later 
transferred to the Cheyenne, Wyoming RO.  

In October 2006, the Veteran testified via video conference 
before a Veterans Law Judge who is no longer employed at the 
Board.  In accordance with VA law, the Veteran was offered a 
new hearing, to be conducted by the Judge who would decide 
his claim; and in March 2010, he indicated that he wanted 
another video hearing.

Since such hearings are scheduled by the agency of original 
jurisdiction, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a report of contact dated in March 2010, the Veteran 
requested a Board hearing to be conducted via video 
conference.  The Veteran's request for such a hearing has not 
been withdrawn.

Accordingly, the case is REMANDED for the following action: 

A video conference hearing should be 
scheduled in accordance with the docket 
number of this appeal.  The Veteran should 
be notified of the time and place to 
report for the scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

